Citation Nr: 0701426	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and VA Physician


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1967 to June 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation for that disability.  The 
appellant is appealing the initial 50 percent rating that was 
assigned to the psychiatric disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.

In March 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant's attorney withdrew the appeal for the claims 
of entitlement to increased (compensable) initial ratings for 
left and right arm disabilities, as well as the claim of 
clear and unmistakable error (CUE) in a July 1991 rating 
decision.  The oral statement, when transcribed, became a 
"writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for the claims of 
entitlement to increased initial ratings for the left and 
right arm disabilities and the CUE claim have been withdrawn.  
38 C.F.R. § 20.204.  At that hearing, the appellant submitted 
some medical evidence and a written waiver of consideration 
of that additional evidence by the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
anger, social isolation, irritability, depression, inability 
to tolerate authority, impaired short-term memory, lack of 
orientation in all spheres, anxiety and inability to work.

2.  On VA examination in March 2004, the appellant's current 
and past year global assessment of functioning (GAF) was 45.

3.  A VA medical opinion dated in July 2004 indicates that 
the appellant's PTSD had been productive of severe 
occupational and social impairment for several years.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for the PTSD disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim by the correspondence from the RO dated in November 
2003, and April 2004.  These documents informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  

In those documents, the RO informed the appellant about what 
was needed to establish an increased rating for his PTSD 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's VA medical records.  
The appellant was afforded a VA examination.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
evaluation for the PTSD disability.  The appellant was also 
provided with notice as to the clinical findings needed for 
higher evaluations for that disability, as well as the 
assistance VA would provide.  Furthermore, the appellant has 
been awarded an initial evaluation of 100 percent in the 
decision below.  Therefore, proceeding with this matter in 
its current procedural posture would not inure to the 
appellant's prejudice.  

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant's VA treatment records included a report from 
his private physician dated in June 2003.  This report 
indicates that the appellant was not oriented in all spheres 
and that he required mood stabilizers.  This treating doctor 
thought that the appellant could participate in some work 
activities, but only if his co-workers were made aware of his 
limitations.

The appellant underwent a VA psychiatric examination in March 
2004; the examiner reviewed the appellant's claims file and 
medical records.  The appellant's symptoms included intrusive 
memories, nightmares, sleep impairment, difficulty 
concentrating, depression, seclusiveness, serious difficulty 
in experiencing and expressing his emotions, problems 
establishing and maintaining relationships, memory gaps, 
flashbacks, hypervigilant behavior, inability to function 
under stress and anxiety.  The examiner rendered Axis I 
diagnoses of PTSD and mood disorder due to Huntington's 
chorea.  The examiner assigned current and past year GAF 
scores of 45.  The examiner noted that review of the 
appellant's records had revealed that the clinical 
descriptions of his symptoms had been consistent over time.  
The examiner further stated that the appellant's PTSD had had 
a serious effect on his social functioning for many years and 
that he was very socially isolated to the point of being 
socially avoidant.  The examiner noted that the appellant's 
depression was due in part to his PTSD.  The examiner 
concluded that, in light of the chronic nature of the 
appellant's symptoms, significant improvement appeared 
unlikely.  

A VA hospital discharge summary dated in April 2004 includes 
a GAF score of 49.  A July 2004 VA outpatient psychiatry note 
indicates that the appellant had been experiencing PTSD-
related  symptoms of depression, social isolation, 
irritability and inability to tolerate authority or people 
telling him what to do for many years.  On mental status 
examination, the appellant was only oriented times two.  The 
appellant's short-term memory seemed impaired.  The 
psychiatrist rendered a diagnosis of PTSD that had been 
chronic and severe for many years with certainly an 
exacerbation near the end of his employment career.  The 
doctor assigned a GAF score of 42.  The psychiatrist stated 
that the appellant's depressive symptoms came before the 
Huntington's chorea and that these were the things that 
caused him to lose his jobs and have trouble with 
relationships.  The psychiatrist further stated that the 
appellant was unemployable as a result of his PTSD 
disability, as well as unemployable due to his Huntington's 
chorea.  This psychiatrist wrote a similar note in December 
2005, and March 2006.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have ranged from 42 to 50, mostly 45.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively, as well as impaired impulse control, some 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and an inability to establish and maintain 
effective relationships.  He has also exhibited total social 
impairment, disorientation to time or place and memory 
impairment.

The evidence reported above reflects that, since at least 
October 2003, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  Given that, and affording the 
veteran the benefit of the doubt on the question of the 
severity of the disability under consideration, the Board 
finds that the criteria for a 100 percent rating for PTSD 
have been met since the date service connection was granted.  
Therefore, entitlement to an initial 100 percent disability 
rating for PTSD is granted


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


